        Case 2:18-cv-00002-BMM Document 109 Filed 10/30/19 Page 1 of 2



P. Brad Condra, Esq.
MILODRAGOVICH, DALE
& STEINBRENNER, P.C.
620 High Park Way
P.O. Box 4947
Missoula, Montana 59806-4947
Telephone: (406) 728-1455
Fax No: (406) 549-7077
EMAIL: bcondra@bigskylawyers.com
      Attorneys for Defendant Salewa USA LLC



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION

JOHN MEYER,                               )
                                          )
                     Plaintiff,           )      CV 18-02-BU-BMM
                                          )
              vs.                         )
                                          )      JOINT STIPULATION TO
BIG SKY RESORT; SALEWA                    )      DISMISS DEFENDANT
USA LLC,                                  )      SALEWA USA LLC
                                          )      WITH PREJUDICE
                     Defendants.          )

       IT IS HEREBY STIPULATED, by and between Plaintiff John Meyer and

Defendant Salewa USA LLC, through their respective counsel of record, that

Defendant Salewa USA, LLC shall be dismissed with prejudice from this action.

Counsel request the Court to enter an Order dismissing this matter with prejudice

with respect to Defendant Salewa USA LLC, with each party to pay their own fees

and costs.
Joint Stipulation to Dismiss Defendant Salewa USA LLC with Prejudice         Page 1
        Case 2:18-cv-00002-BMM Document 109 Filed 10/30/19 Page 2 of 2



       Dated this 30th day of October, 2019.



                                   By: ________/s/ John Meyer______________
                                                   John Meyer, Plaintiff




                                   By: ________/s/ P. Brad Condra______________
                                                     P. Brad Condra
                                         Attorney for Defendant Salewa USA LLC




Joint Stipulation to Dismiss Defendant Salewa USA LLC with Prejudice      Page 2
